Citation Nr: 0431702	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  04-10 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a compensable evaluation for right ear 
hearing loss, to include on an extra-schedular basis.

2.  Entitlement to service connection for tinnitus, right 
ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Cheyenne, 
Wyoming, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified at a Travel Board in May 2004 before 
the undersigned Veterans Law Judge (VLJ), who is designated 
by the Chairman of the Board to conduct hearings pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.  The veteran 
informed the VLJ, on the record, that he possessed medical 
evidence generated by another Federal agency, and the VLJ 
advised him the record would be held open for 60 days to 
allow him to submit that evidence.  The Board notes no record 
in the case file of the veteran having submitted any 
additional evidence and is proceeding with appellate review 
of the case.

The issue of entitlement to service connection for tinnitus, 
right ear, is addressed in the REMAND portion of the decision 
below and that issue is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  The veteran will be 
notified if further action is required on his part.


FINDINGS OF FACT

1.  The veteran's right ear hearing loss manifests with a 
severe sensorineural loss at 4000 to 8000 Hz and speech 
recognition of 94 percent.  The veteran's ear canals are 
clear and the tympanic membranes intact bilaterally.
2.  The veteran is not deaf in either ear, and he does not 
use a hearing aid for his right ear.

3.  The evidence of record does not show the veteran's right 
ear hearing loss to more nearly approximate a compensable 
evaluation or that the veteran's right ear hearing loss 
presents an unusual or exceptional disability picture.


CONCLUSION OF LAW

The requirements for a compensable rating for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).

In a letter dated in March 2003 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support his claim.  As to who 
would obtain what part of the evidence needed, the letter 
informed the veteran that the RO had received verification of 
his active service and his service medical records, had 
requested an examination, and that the RO would obtain any VA 
or private treatment records he identified as related to this 
claim, provided he completed, signed, and returned, the 
enclosed VA Forms 21-4142 to authorize VA to obtain them on 
his behalf.  The letter also informed the veteran to send 
information which described any additional evidence in 
support of his claim or the evidence itself, which the Board 
construes as reasonably informing him to submit any evidence 
in his possession.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); Opinion Of The 
General Counsel 1-2004 (February 24, 2004); Pelegrini v. 
Principi, 18 Vet. App. at 120-21; Quartuccio v. Principi, 16 
Vet. App. at 186-87 (2002).

As concerns the duty to assist, the RO obtained the veteran's 
VA treatment records and arranged for an appropriate 
examination.  Neither the veteran nor his representative 
asserts that there is additional evidence to be obtained or 
that there was a request for assistance which was not 
completed.  All records obtained or generated have been 
associated with the claim file.  The Board finds that the RO 
has complied with the duty to assist.  38 C.F.R. § 3.159(c) 
(2004).

Factual background.

Historically, a February 1982 rating decision granted service 
connection for right ear hearing loss with a noncompensable 
evaluation.  The veteran submitted his current application 
for an increase in February 2003.  An August 2003 rating 
decision denied the claim.

The March 2003 VA examination report reflects that the 
veteran's pure tone thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
5
10
30
80
31
LEFT
5
10
15
50
20

The examiner assessed the veteran's right ear hearing loss as 
a severe sensorineural loss at 4000 Hz to 8000 Hz, and the 
nonservice-connected left ear hearing loss as moderate.  The 
examiner assessed speech recognition as normal in both ears.  
The report further reflects that the canals were clear and 
the tympanic membranes were intact bilaterally.

In his notice of disagreement and substantive appeal, the 
veteran related that his military occupation specialty was 
helicopter door gunner and that he had no hearing loss prior 
to entering service.  The veteran also related that, at times 
VA told him had a hearing loss but at other times he was told 
he does not have a hearing loss.

At the Travel Board hearing the veteran related that he was 
disapproved for a position with the Transportation Security 
Agency due to his hearing loss.  The veteran also related 
that he was advised by a private provider that his hearing 
was correctable with use of a hearing aid, but he declines to 
wear a hearing aid out of pride.  When asked how his hearing 
loss impacts his day-to-day functioning, he explained that 
his wife and daughter engage in a lot of repeating and that, 
on his job, when clients ask questions he must turn to try 
and use their lip movements to understand what is being said.  
The veteran owns and operates a shuttle bus business which 
sometimes transports tourists to [redacted].  When 
specifically asked if his hearing loss affected his ability 
to keep his customers, the veteran related that he 
compensated with his sense of humor as concerned his 
difficulty hearing.

The veteran's representative specifically requested extra-
scheduler consideration, in light of the veteran's testimony 
as concerned the impact of his hearing loss on his 
employment.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria, but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2004).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2004).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).
 
Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from a 
service-connected hearing loss, the rating schedule 
establishes auditory acuity levels, designated Level I for 
essentially normal acuity, through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.86, DC 6100 (2004).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Also, when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. § 4.86 
(2003).

The current rating criteria provide that when impaired 
hearing is service-connected in only one ear, and the veteran 
is not totally deaf in both ears, the non-service-connected 
ear will be assigned a Roman Number I designation for hearing 
impairment, subject to the provisions of 38 C.F.R. §§ 3.383, 
4.85(f) (2004).

Revisions to 38 U.S.C.A. § 1160(a)(3) provide as follows: 
"Where a veteran has suffered- ...(3) deafness compensable to 
a degree of 10 percent or more in one ear as a result of 
service-connected disability and deafness in the other ear as 
the result of non-service-connected disability not the result 
of the veteran's own willful misconduct"...the Secretary 
shall assign and pay to the veteran the applicable rate of 
compensation under this chapter as if the combination of 
disabilities were the result of service-connected 
disability."  See Veterans Benefits Act of 2002, Pub. L. No. 
107-330, 116 Stat. 2820 (Dec. 6, 2002) (Enrolled copy), 
Section 103 of S. 2237, 107th Congress (2002).

The evidence of record shows that the veteran's pure tone 
threshold average of 31 for his right ear, and his speech 
recognition score of 94 percent, properly places his Roman 
numeral designation at Table VI, and it is Roman numeral I.  
Further, in light of the fact that his left ear is not 
service connected, it also is at Roman numeral I, as he is 
not totally deaf in his left ear.  Table VII reflects that 
the veteran's right ear manifests a non-compensable 
evaluation.  38 C.F.R. § 4.86, DC 6100 (2004).  The evidence 
does not reflect that the veteran is deaf in his left ear, 
and does not reflect that his service-connected right ear 
hearing loss is compensable to a degree of 10 percent.  As 
such, application of the revisions pertinent to the 
evaluation of hearing loss when only one ear is service 
connected result in no substantive changes in his case.

The Board notes the veteran's statements wherein he asserted 
having received conflicting information and infers that the 
veteran may not have distinguished between service connection 
and a compensable evaluation.  The fact that he is service 
connected for right ear hearing loss acknowledges that fact.  
Service connection, however, does not automatically result in 
a compensable evaluation.

The rating to be assigned for hearing loss is not a matter of 
judgment.  As described by the Court of Appeals for Veterans 
Claims, the assignment of disability ratings in hearing cases 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Thus, as a result of the degree of the 
veteran's right ear hearing loss, assignment of a compensable 
evaluation for right ear hearing loss is not warranted.

As noted above, the veteran's representative requested a 
compensable evaluation on an extra-scheduler basis.  In 
exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in paragraph 3.321(b) an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2004).

The Board is precluded from granting an increased rating on 
an extra-schedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1) (2004);  Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  The Board may, however, determine whether a 
particular claim merits submission for an extra-schedular 
evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Further, 
where the RO has considered the issue of an extra-schedular 
rating and determined it inapplicable, the Board is not 
specifically precluded from affirming a RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) (2004) for an extra-schedular rating.  
Bagwell v. Brown, 9 Vet. App. at 339.  In light of the fact 
that the RO did not consider whether submission of the 
veteran's claim for extra-scheduler consideration was 
appropriate, the Board must limit its review to whether there 
is a basis on which to conclude that submission is indicated 
by the evidence.  Id.

The Board finds that the evidence of record does not show the 
veteran's right ear hearing loss to present such an unusual 
or exceptional disability picture so as to render it 
appropriate to submit his case for extra-schedular 
consideration.  First, the evidence does not show the 
veteran's right ear hearing loss to cause a significant 
impact on his employment.  His rejection for employment by 
the Transportation Security Agency does not mean that he is 
disqualified for employment by other agencies.  Further, at 
the Travel Board, the veteran did not articulate any 
substantive economic impact of his right ear hearing loss on 
his business.  Moreover, the veteran was professionally 
advised that his hearing loss was correctable with use of a 
hearing aid, but he refuses to wear one.  The veteran's right 
ear hearing loss has not required hospitalization for 
treatment.  Accordingly, there is no evidence of an unusual 
or exceptional disability picture.


ORDER

Entitlement to a compensable rating, to include submission 
for extra-schedular consideration, is denied.



REMAND

The VCAA notice requirement is set forth in the Reasons and 
Basis part of the decision.  The Board notes that the letter 
did not inform the veteran of the evidence required to 
support his claim for entitlement to service connection for 
tinnitus, right ear.  This oversight rendered the VCAA notice 
deficient for his service connection claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 1.59(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. at 186-87.  This 
procedural deficiency may be corrected during the Remand of 
the case.

The March 2003 VA examination report reflects that the 
examiner noted the veteran's report of his subjective 
symptoms of tinnitus, right ear, to include the veteran's 
report that the Los Angeles, California, Police Department 
(LAPD) informed him that tinnitus was part of his hearing 
loss.  There are no treatment or examination records of the 
LAPD in the case file.  The examiner also noted that the 
veteran could not separate the examiner's tinnitus questions 
from those asked about his hearing loss.  The examiner did 
not, however, note the significance of this observation.

The Board does not discern a definitive finding or diagnosis 
by the examiner as concerns the veteran's claimed tinnitus.  
The Board notes an area of the report titled, "Subjective 
Degree of Problem" and a scale of 1 to 5, with 1 equating 
mild; 3, moderate; and, 5, severe.  It reflects ratings by 
the patient and the examiner.  The Board notes that the 
examiner's rating reflects that 2 is circled, followed by two 
question marks without further explanation.  Thus, the Board 
finds insufficient evidence to discern the examiner's 
diagnosis.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following:

1.  Provide a letter to the veteran which 
specifically addresses the VCAA and its 
requirements of notice and assistance.  
In addition to the other required 
information, the letter should 
specifically inform the veteran of the 
evidence already obtained by the RO and 
associated with the claim file (as regard 
the issue of this particular appeal) and 
whether the RO intends to obtain any 
additional information.  Further, the 
veteran must be specifically informed as 
to what, if any, evidence he is to 
obtain, and what, if any, additional 
evidence the VA will obtain on his 
behalf.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for tinnitus, to 
include any records maintained by LAPD.  
After securing the necessary release, the 
RO should obtain these records.

3.  After the above is complete, the RO 
should arrange for an appropriate 
examination to address the veteran's 
entitlement to service connection for 
tinnitus.  Request that the examiner 
render an opinion as to whether the 
veteran has tinnitus.  If so, request the 
examiner to opine whether it is as least 
as likely as not (probability of at least 
50 percent) that any diagnosed tinnitus 
is related to the veteran's active 
service.

4.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the statement of the case 
(SOC) in light of all the other evidence 
of record.  To the extent that the 
benefit sought on appeal remains denied, 
issue the veteran a supplemental SOC 
and, if all is in order, return the case 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



